          Case 1:20-cv-03682-LJL Document 27
                                          26 Filed 12/01/20
                                                   11/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


INA KODRA, individually and on behalf of all
others similarly situated,
                                                                    Case No. 1:20-cv-03682 (LJL)
                                     Plaintiff,

                              - against –

M&T BANK CORPORATION,

                                     Defendant.

              CONSENT MOTION AND PROPOSED ORDER OF DISMISSAL

       PLEASE TAKE NOTICE THAT Plaintiff Ina Kodra (“Plaintiff”), with the consent of

Defendant, and in light of the parties reaching a mutually agreeable resolution in the above-

captioned action, hereby withdraws all claims against Defendant in the above-captioned action,

and moves the Court to dismiss the above-captioned action with prejudice as to Kodra’s

individual claims (actual or potential) against Defendant and its affiliates and without prejudice

as to alleged class claims, under Rule 41 of the Federal Rules of Civil Procedure. This

dismissal terminates the above-captioned action against all parties. Each party will bear her or

its own attorneys’ fees and costs in regard to this action.

Dated: 12/1          , 2020

 MEXICAN AMERICAN LEGAL DEFENSE                          SO ORDERED.
 AND EDUCATIONAL FUND
 By: Nina Perales                                        Hon. Lewis J. Liman, U.S.D.J.
 Nina Perales
 110 Broadway, Suite 300
 San Antonio, TX 78205
 (210) 224-5476

 Attorneys for Plaintiff
          Case 1:20-cv-03682-LJL Document 27
                                          26 Filed 12/01/20
                                                   11/30/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Nina Perales, herby certify that a true and correct copy of the foregoing Consent

Motion and Proposed Order of Dismissal was served via ECF on this 30th day of November upon

attorneys for Defendant.


Dated: November 30, 2020                                    /s/ Nina Perales
                                                            Nina Perales




                                                2
